Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jin Zhu on 07/25/22.
	Claim 1: A method of fabricating an electrically conductive fiber, wherein the fiber thread comprises a nonconductive synthetic or natural polymer, having an electrical resistance of less than about 0.8 kohm/cm, comprising;
(a) exposing a fiber thread to a mixture comprising a polythiophene and a conductive carbon material in a solvent, wherein the polythiophene is regioregular poly(3-hexylthiophene) soluble in the solvent, and wherein the concentration of the carbon material and the ratio between the regioregular poly(3-hexylthiophene) and the carbon material are selected so that the electrical resistance of the conductive fiber is less than about 0.8 kohm/cm, wherein the ratio between the regioregular poly(3-hexylthiophene) and the conductive carbon material is selected from a range of from about 3:1 to about 1:1 by weight, wherein the carbon material consists essentially of single-wall carbon nanotubes; and 
(b) removing the solvent from the fiber thread to yield a conductive fiber, and wherein the electrically conductive fiber is free from poly (3,4-ethylene dioxythiophene)-poly (styrene sulfonate) (PEDOT-PSS).  
Claim 6: Canceled.
Claim 10: Canceled.
Claim 20: The method of claim 1, wherein the mixture further comprises one or more conjugated polymers selected from the group consisting of poly(pyrrole), poly(aniline), poly(acetylene), and poly (p-phenylene vinylene) (PPV)
Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 12, 17, 19-20, 22-25 are allowed. Applicant’s arguments, see Remarks, filed 06/29/22, with respect to 35 U.S.C 103 rejected have been fully considered and are persuasive.  The 35 U.S.C 103 of claim 1 has been withdrawn. Table 1 and Table 2 of disclosure shows adding carbon material will increase or decrease the conductivity.
Zhang et al (U. S. Patent Application: 2008/0170982) teaches treating yarn with mixture of regioregular and SWNT [0648] to obtain conductive fiber, but the yarn is already treated with PEDOT-PSS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712